an action to enjoin defendant from canceling a certain insurance policy, defendant appeals from an order of the Supreme Court, Kings County, dated February 6, 1976, which denied its motion for summary judgment and granted plaintiff’s cross motion for leave to amend its complaint. (Defendant’s appeal from a stated portion of a further order of the same court, dated September 10, 1975, has been abandoned.) Order affirmed, with $50 costs and disbursements. There was no abuse of discretion in permitting amendment of the complaint (see CPLR 3017, subd [a]; 3025, subd [b]). Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.